Renhe Zhang v Gerald W. Purcell Assoc., Ltd. (2015 NY Slip Op 06133)





Renhe Zhang v Gerald W. Purcell Assoc., Ltd.


2015 NY Slip Op 06133


Decided on July 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


2013-06028
 (Index No. 2971/05)

[*1]Renhe Zhang, appellant, 
vGerald W. Purcell Associates, Ltd., et al., respondents, et al., defendants.


Matthew Jeon, P.C., New York, N.Y., for appellant.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Queens County (Brathwaite Nelson, J.), entered March 28, 2013, which denied her motion to restore the action to the trial calendar.
ORDERED that the order is affirmed, without costs or disbursements.
The plaintiff commenced this action, inter alia, to recover damages for breach of contract. An order of the Supreme Court, Queens County, dated May 18, 2006, directed the dismissal of the action as against all defendants, pursuant to CPLR 3211(a)(8), for lack of personal jurisdiction. The plaintiff thereafter filed a motion seeking to restore the action to the trial calendar.
The Supreme Court properly denied the plaintiff's motion. While such a motion is appropriate where an action is marked off or struck from the trial calendar and then dismissed pursuant to CPLR 3404 for neglect to prosecute (see e.g. Agli v O'Connor, 92 AD3d 815), the present action was directed to be dismissed against the defendants pursuant to CPLR 3211(a)(8) for lack of personal jurisdiction. Thus, the action could not be "restored" by way of a motion.
SKELOS, J.P., HALL, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court